Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Arguments
Applicant's arguments with respect to independent claims 1, 6, and 12 have been considered but are moot in view of the new ground(s) of rejection.

Applicant’s arguments with respect to the previous 112(b) rejection have been considered but are not persuasive. Page 7 of the Remarks states that “claim 12 has been amended to clarify that the component ID is determined in response to receiving the actuation event.” However, the claim still comprises the claim language, “determine, during a power-on self-test (POST)”.

Additionally, dependent claim 4 has been amended to recite that the chipset processor is to determine the component ID of the peripheral device during a power-on self-test (POST), despite claim 1 already establishing that the determination is made “when the peripheral device is coupled to the USB port”.

Therefore, the issue previously raised in the Final Rejection still remains since two distinct times are being claims for when the component identification (ID) determination step is occurring.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4, as amended, recites: “wherein the chipset processor is to determine the component ID of the peripheral device during a power-on self-test (POST)”. However, Claim 1 has already established that said determination occurs “when the peripheral device is coupled to the USB port”.

Claim 12, as amended, comprises the following limitation (emphasis added):

determine, during a power-on self-test (POST), a component identification (ID) of the HID component that is hard-coded into the HID component in response to receiving the actuation event;

Both of these claims comprise contradictory limitations by reciting two separate times during which a determination of a component ID is made.

First, a determination of a component ID of the HID component is made during a POST. (The fact that the ID is hard-coded into the HID component, likely at the time of manufacture as cited numerous times within the Specification, does not factor into the analysis of the contradictory limitations.)

Second, a determination of a component ID of the HID component is made when the actuation event is received through the USB port when the device is in the soft off state.

The two above highlighted limitations represent distinctly different times and methods for determining the component ID of an HID component. The Examiner contends that only a single one of the two methods can be performed in a given embodiment. 

For examinations purposes, the Examiner will interpret claim 12 according to the second example listed above. Claim 4 cannot be treated by prior art due to the contradictory nature of the conflicting limitations of independent claim 1 and dependent claim 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. U.S. PGPUB No. 2006/0294407 in view of Powers et al. U.S. PGPUB No. 2012/0311207, in further view of Ispas et al. U.S. Patent No. 9,489,023.

Per Claim 1, Rothman discloses:
a device (computing device 100) comprising:
an input/output port to couple to a component (Paragraph 13, I/O devices 108) to provide power to a peripheral device when the peripheral device is coupled to the I/O port to monitor and detect an actuation event from the peripheral device through the I/O port (Paragraph 13 lists HID devices: “input devices, such as a keyboard or mouse, for locally inputting data”. Paragraph 25; Wake events may originate from an I/O device 108, such as a keyboard or a mouse.);
and a chipset processor (Processor(s) 102, Paragraph 12) to:
determine a power state of the device is in an ultra-low power state (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.)
and transmit a signal to change the power state of the device in response to reception of signals indicative of an actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event. A keystroke from a keyboard or a movement of a mouse represents an actuation event from those respective I/O devices.).

As previously discussed above, Rothman teaches (Paragraphs 13 and 25) that a wake event may originate from an I/O device 108, such as a keyboard or a mouse. Rothman does not specifically disclose that said keyboard and/or mouse are connected to the computing device 100 via a USB port. 

However, Powers teaches a USB system where an apparatus 20 comprises a mediation module 50 and isolation module 48 for determining whether or not a connected USB device 24 is authorized to communicate with a host device 28. Upon the connection of a USB device 24 to a USB port of the apparatus 20, the mediation module may examine an identifying characteristic associated with USB device 24 (Paragraph 36). The mediation module may compare the identifying characteristic of the USB device with a list of authorized USB devices (Paragraphs 37-43 and 58) and either allow or prevent the USB device 24 from communicating with host device 28 Paragraphs 89-93, Figure 6).

While Powers teaches implementing an authorized USB device list for determining whether a USB device is allowed to communicate with a host device, Powers does not specifically teach said communications focusing on an actuation event from a specific USB device.

However, Ispas teaches that a trusted intelligent device (Col. 2 lines 50-65 and Col. 3 lines 7-20; network devices A, C, and E; such as a laptop, smart phone, or tablet device) can issue a wake-up packet to host network device 110. The wake-up signal is that of a Wake-on-LAN signal, otherwise known as a magic packet (Col. 3 line 66 – Col. 4 line 9). Ispas further teaches that network CPU 120 does not enter a sleep mode when host CPU 115 enters a sleep mode so that network CPU 120 can execute the processes necessary to handle network communication, including waking up said host CPU 115 upon receiving a magic packet from a trusted network device (Col. 3 lines 32-48). Additionally, Ispas teaches that the network CPU 120 is an embedded processor in a network interface controller (NIC), and that the NIC can have a wired interface (e.g. Ethernet line) to the other network devices (Col. 3 lines 42-48). Therefore, Ispas teaches utilizing a list of trusted peripheral devices to compare an identification of said peripheral devices against, and whether a match is made or not, either allowing or denying an actuation event from the peripheral device to be communicated to the host network device.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the authorized USB port/device teachings of Powers and the response to wake event teachings of Rothman because it can prevent communication from unwanted devices and/or malicious access attempts. Additionally, USB keyboards and mice are commonly used in the art for returning a 

Per Claim 2, Rothman discloses the device of claim 1, wherein the chipset processor is to load an operating system (OS) of the device in response to changing the power state of the device (Paragraphs 30 and 31).

Per Claim 3, Powers further teaches wherein the component ID is hard coded into the peripheral (Paragraph 37; An identifying characteristic such as a serial number of USB device 24 represents a “hard coded” identifier as it will not change.).

Per Claim 5, Ispas further teaches in response to a lack of a match between the determined component ID and the reference ID, to maintain a power state of the device when the actuation event is received at the component (Col. 4 lines 7-9; Col. 5 lines 26-38, Figure 4, numerals 430 [Wingdings font/0xE0] back to start).

Per Claim 6, Rothman discloses a method for changing power states, comprising: determining, using a Basic Input/Output System (BIOS) of a device (Paragraphs 19 and 26; BIOS of device 100), a power state of the device is an ultra-low power state (Paragraphs 22-25, Figure 2; ACPI states S1 to S4, “S4” is considered an “ultra-low power state”.); receiving an actuation event via the component coupled to the input/output port of the device (Paragraph 25; Wake events may originate from an I/O device 108.); and changing the power state of the device to a full power state in response to receiving the actuation event (Paragraphs 24, 25, 30, 33, Figures 3A and 3B, Numeral 317 indicates returning a device to active power state after receiving a wake event.). 

As previously discussed above, Rothman teaches (Paragraphs 13 and 25) that a wake event may originate from an I/O device 108, such as a keyboard or a mouse. Rothman further teaches that nonvolatile storage 118 comprises a basic input/output system (BIOS) (Paragraph 19). It is well known in the art that BIOS is firmware used to perform hardware initialization during the booting process and to provide runtime services for operating systems and programs. Rothman does not specifically disclose that said keyboard and/or mouse are connected to the computing device 100 via a USB port.

However, Powers teaches a USB system where an apparatus 20 comprises a mediation module 50 and isolation module 48 for determining whether or not a connected USB device 24 is authorized to communicate with a host device 28. Upon the connection of a USB device 24 to a USB port of the apparatus 20, the mediation module may examine an identifying characteristic associated with USB device 24 (Paragraph 36). The mediation module may compare the identifying characteristic of the USB device with a list of authorized USB devices (Paragraphs 37-43 and 58) and either allow or prevent the USB device 24 from communicating with host device 28 according to whether the device is present on the authorized USB device list. Additionally, Powers teaches that the teachings of the mediation module 50 can be implemented by a mediation module library 162 located within an I/O controller 164 of a host system 160 (Paragraphs 89-93, Figure 6). Powers further teaches that power is provided to the USB devices via the USB connection (Paragraph 22).

While Powers teaches implementing an authorized USB device list for determining whether a USB device is allowed to communicate with a host device, Powers does not specifically teach said communications focusing on an actuation event from a specific USB device.

However, Ispas teaches that a trusted intelligent device (Col. 2 lines 50-65 and Col. 3 lines 7-20; network devices A, C, and E; such as a laptop, smart phone, or tablet device) can issue a wake-up packet to host network device 110. The wake-up signal is Col. 3 line 66 – Col. 4 line 9). Ispas further teaches that network CPU 120 does not enter a sleep mode when host CPU 115 enters a sleep mode so that network CPU 120 can execute the processes necessary to handle network communication, including waking up said host CPU 115 upon receiving a magic packet from a trusted network device (Col. 3 lines 32-48). Additionally, Ispas teaches that the network CPU 120 is an embedded processor in a network interface controller (NIC), and that the NIC can have a wired interface (e.g. Ethernet line) to the other network devices (Col. 3 lines 42-48). Therefore, Ispas teaches utilizing a list of trusted peripheral devices to compare an identification of said peripheral devices against, and whether a match is made or not, either allowing or denying an actuation event from the peripheral device to be communicated to the host network device.

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the authorized USB port/device teachings of Powers and the response to wake event teachings of Rothman because it can prevent communication from unwanted devices and/or malicious access attempts. Additionally, USB keyboards and mice are commonly used in the art for returning a computer to an active state from a reduced power state. Further, it would have been obvious to combine Ispas’s teaches of restricting wake events to specific authorized with the response to wake event teachings of Rothman and the authorized USB device list for communication teachings of Powers because it allows a system user to implement a priority scale for which devices are important enough to wake the system, thereby limiting/eliminating unwanted wake events which lead to unwanted power consumption.

Per Claims 7 and 11, please refer to the above rejection of claims 2 and 5, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 8, Powers further teaches wherein the reference ID is stored in a non-volatile memory (Paragraphs 57 and 58).

Per Claim 9, Powers further teaches wherein the reference ID include a group of components approved to communicate with the device (Paragraphs 36-40). Ispas further teaches where the reference ID include a group of components approved to communicate with the device (Col. 2 lines 50-65 and Col. 3 lines 7-20). Please refer to the above rejection of claim 6 for the motivation to combine the references.

Per Claim 10, Rothman discloses the method of claim 6, further comprising receiving updated instructions representing an updated BIOS (Paragraphs 19 and 26).

Per Claim 12, please refer to the above rejection of claims 1-4 and 6, as the limitations are substantially similar and have already been mapped and discussed. The reference citations are equally applicable. Additionally, each of Rothman (Claim 21), Powers (Paragraph 132), and Ispas (Col. 6 lines 42-67) disclose a non-transitory computer-readable medium embodiment.

Per Claim 13, Powers teaches wherein the reference ID corresponds to a particular reference ID of a group of selected HIDs that are authorized to communicate with the device (Paragraphs 36-40). Additionally, Ispas further teaches wherein the reference ID corresponds to a particular reference ID of a group of selected HIDs that are authorized to change the power state of the device (Col. 2 line 50 – Col. 3 line 6).

Per Claim 14, please refer to the above rejection of claim 5, as the limitations are substantially similar and the rejections are equally applicable.

Per Claim 15, Rothman discloses the medium of claim 12, wherein the actuation event is a signal indicating a physical interaction with the HID (Paragraph 25).


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185